Name: 86/117/EEC: Commission Decision of 7 March 1986 concerning animal health conditions and veterinary certification for the import of fresh meat from Greenland
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  animal product;  trade;  America;  tariff policy
 Date Published: 1986-04-15

 Avis juridique important|31986D011786/117/EEC: Commission Decision of 7 March 1986 concerning animal health conditions and veterinary certification for the import of fresh meat from Greenland Official Journal L 099 , 15/04/1986 P. 0026 - 0028 Finnish special edition: Chapter 3 Volume 20 P. 0185 Swedish special edition: Chapter 3 Volume 20 P. 0185 *****COMMISSION DECISION of 7 March 1986 concerning animal health conditions and veterinary certification for the import of fresh meat from Greenland (86/117/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 16 thereof, Whereas following a Community veterinary mission it appears that the animal health situation in Greenland is excellent, stable and completely controlled, particularly as regards diseases transmissible through meat; Whereas, in addition, the responsible veterinary authorities have confirmed that Greenland has for at least 12 months been free from rinderpest and foot-and-mouth disease, and that no vaccination has been carried out against those diseases during that time; Whereas the responsible veterinary authorities have undertaken to notify the Commission of the European Communities and the Member States, by telex or telegram, within 24 hours, of the confirmation of the occurrence of any of the abovementioned diseases or the adoption of vaccination against any of them; Whereas animal health conditions and veterinary certification must be adopted according to the animal health situation of the non-member country concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; HAS ADOPTED THIS DECISION: Article 1 Member States shall authorize the importation from Greenland of fresh meat of bovine animals, sheep, goats and domestic solipeds conforming to the guarantees laid down in an animal health certificate which accords with the Annex hereto and which must accompany the consignment. Article 2 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 3 This Decision shall apply with effect from 1 March 1986. Article 4 This Decision is addressed to the Member States. Done at Brussels, 7 March 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. ANNEX ANIMAL HEALTH CERTIFICATE for fresh meat (1) of bovine animals, sheep, goats and domestic solipeds intended for consignment to the European Community Country of destination: Reference to the public health certificate (2): Exporting country: Greenland Ministry: Department: References: (Optional) I. Identification of meat: Meat of: (Animal species) Nature of cuts: Type of packaging: Number of cuts or packages: Net weight: II. Origin of meat: Address(es) and veterinary approval number(s) (2) of the approval slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approval cutting plant(s): III. Destination of meat: The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above has been obtained from: - animals which have remained in the territory of Greenland for at least three months before being slaughtered or since birth in the case of animals less than three months old, - in the case of fresh meat from sheep and goats, animals which have not come from holdings which for health reasons are subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks. Done at , on Seal (Signature of official veterinarian) (1) Fresh meat means all parts of domestic animals of the bovine, porcine, ovine and caprine species and of domestic solipeds which are fit for human consumption and which have not undergone any preserving process, chilled and frozen meat being considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For aircraft the flight number should be given and for ships the name.